t c memo united_states tax_court mark j steel and connie j steel petitioners v commissioner of internal revenue respondent odd-bjorn huse and lisa l huse petitioners v commissioner of internal revenue respondent docket nos filed date deborah a r jaffe and robert m mccallum for petitioners randall fe heath for respondent memorandum opinion ruwe judge respondent determined deficiencies of dollar_figure and dollar_figure in mark j and connie j steel’s federal income taxes for and respectively respondent determined a deficiency of dollar_figure in odd-bjorn huse’s federal_income_tax for - - respondent also determined a deficiency of dollar_figure in odd-bjorn and lisa l huse’s federal_income_tax for the issue for decision is whether petitioners are entitled to long- term capital_gain treatment for certain amounts received in connection with the settlement of a lawsuit background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners mark j and connie j steel resided in redmond washington when they filed their petition petitioners odd-bjorn and lisa l huse resided in las vegas nevada when they filed their petition mr huse mr steel and bjorn nymark were general partners in bochica partners bochica which was formed on date bochica’s partnership_agreement states that it was formed for the purpose of acquiring the stock of birting fisheries inc bfi at some point after its formation bochica acquired all the stock of bfi bfi was a washington corporation engaged in commercial fishing operations in the bering sea near alaska and ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure references to petitioners are to mr steel and mr huse mrs steel and mrs huse are parties to these cases by virtue of the fact they filed joint returns with their husbands for the years in issue in the fishing grounds off the western coast of the united_states on date bfi purchased an insurance_policy on a commercial fishing vessel the f t ocean rover ocean rover the insurer agreed to indemnify bfi for any loss of hire damages including lost profits from operations that might result from a mechanical breakdown in march and date the ocean rover experienced several breakdowns and bfi realized a loss of profits the losses were covered under the insurance_policy and bfi filed a claim with the insurer in date the insurer paid dollar_figure on the claim to bfi which bfi reported as ordinary_income however a dispute arose as to the extent of the damages suffered by bfi and the insurer refused to pay any further amounts on the claim in date bfi filed a lawsuit against the insurer alleging a breach of contract bad faith and consumer protection violations on date bochica entered into an agreement with a norwegian corporation norway seafoods a s norway for the -any proceeds received by bfi from the insurance claim would have represented ordinary_income on date bfi filed a bankruptcy petition pursuant to u s c sec_362 the insurance claim survived the bankruptcy proceedings and remained an asset of bfi as of the close of the tax_year in those proceedings the insurance claim was assigned a zero value however a disclosure statement dated date noted that debtor believes that perhaps as much as dollar_figure -- million could be recovered on this claim q4e- sale of percent big_number shares of the common_stock of bfi to norway according to the agreement the purchase_price was dollar_figure million the parties used an internal financial statement of the assets and liabilities of bfi to arrive at this figure the financial statement provided information on the financial status of bfi relevant to date as of that date the value of the lawsuit was not ascertainable was not listed in the financial statement and did not figure in the dollar_figure million purchase_price the agreement states that closing was to occur at a time convenient to the parties but will occur not later than date the agreement also addresses the disposition of the lawsuit filed in date under the paragraph entitled contemplated transactions out of the ordinary course of business it states purchaser acknowledges that the following transactions may occur between the shareholders and the company prior to the closing date a subparagraph then authorizes bfi to assign its rights under the lawsuit to its selling shareholders -the acquisition was structured as a stock sale to preserve bfi’s fishing rights to facilitate the transfer of other assets to norway and to provide norway with the revenues from the a fishing season conducted at the beginning of ‘the agreement required an adjustment to the purchase_price upon the completion of an audited financial statement of the assets and liabilities of bfi on date a final purchase_price of dollar_figure was agreed upon - - on date messrs huse nymark and steel the directors and shareholders of bfi consented to the assignment of the lawsuit to ottar inc a corporation in which messrs huse nymark and steel owned all outstanding_stock on date bfi executed an assignment agreement which assigned bfi’s rights in the lawsuit to ottar for the benefit of the individual partners of bochica ’ neither bochica nor ottar reported any_tax effects from this transaction on the same day as the assignment of the lawsuit bochica and norway closed on the stock sale bochica used its entire basis to compute its gain from the sale of the bfi stock petitioners recognized gain from the sale as part of their distributive_share from bochica at the close of bfi’s taxable_year on date bfi’s earnings_and_profits exceeded the value of the lawsuit following the assignment of the lawsuit the bochica partners were substituted as plaintiffs in the suit against the insurer and an amended complaint was filed to reflect the change in the insurer paid dollar_figure on the insurance claim this amount was distributed to the general partners according to their respective interests 'bfi was an accrual basis taxpayer and at the time of the assignment it had not accrued income from the insurance claim except for the date payment no income was accrued since the value of the claim was disputed and could not be ascertained amount ownership partner received percentage mr huse dollar_figure mr nymark big_number dollar_figure mr steel big_number dollar_figure total big_number in date the bochica partners and the insurer settled the lawsuit for dollar_figure million which was also distributed to the general partners according to their respective interests amount ownership partner received percentage mr huse dollar_figure mr nymark big_number dollar_figure mr steel big_number dollar_figure total big_number after accounting for expenses of the lawsuit mr and mrs huse and mr and mrs steel reported the amounts received in and as long-term_capital_gain on schedules d capital_gains_and_losses of their form sec_1040 u s individual_income_tax_return in the following amounts mr huse dollar_figure --- mr mrs huse --- dollar_figure mr mrs steel big_number big_number on date respondent issued notices of deficiency to mr and mrs steel for and to mr huse for and to mr and mrs huse for in which he determined we have reduced the amount of the capital_gain that you reported by the amounts you received and identified as additional stock proceeds it has been determined that - j- these amounts were actually payments received from an insurance_company in settlement of claims and were not proceeds from the sale or disposition of capital assets since they are not sale proceeds they are considered ordinary_income we have increased your ordinary_income to include the amounts that you reported on schedule d as capital_gains and identified as additional stock proceeds it has been determined that these amounts were actually payments received from an insurance_company in settlement of claims and were not proceeds from the sale or disposition of capital assets since they are not sale proceeds they are considered ordinary_income discussion respondent determined that the source of the proceeds from the insurance_company was the settlement of the lawsuit and that the proceeds were not received as part of a sale_or_exchange petitioners contend that the rights under the lawsuit including the right to any settlement proceeds were received as additional consideration from the sale of their bfi stock n ot every gain growing out of a transaction concerning capital assets is allowed the benefits of the capital_gains_tax provision those are limited by definition to gains from ‘the sale or exchange’ of capital assets 321_us_231 372_f2d_342 5th cir a sale_or_exchange must be shown for a taxpayer to receive long-term_capital_gain treatment 111_tc_256 affd 196_f3d_866 7th cir this requirement is found in sec_1222 which --- - defines long-term_capital_gain as gain from the sale_or_exchange of a capital_asset held for more than year if and to the extent such gain is taken into account in computing gross_income though the statute does not define what is a sale_or_exchange the terms sale and exchange are given their ordinary meaning 313_us_247 tt is well established that a compromise or collection of a debt is not considered a sale_or_exchange of property because no property or property rights passes to the debtor other than the discharge of the obligation nahey v commissioner supra pincite see also pounds v united_states supra pincite and the courts have universally recognized that mere collection of an obligation purchased or not does not fit the ordinary meaning of ‘sale or exchange’ in general where property or property rights come to an end and vanish we have held that a sale_or_exchange has not occurred 27_tc_892 affd 260_f2d_489 9th cir in this same line of cases we recently decided that the settlement of a lawsuit was not a sale_or_exchange for purposes of sec_1222 nahey v commissioner supra in nahey two s_corporations owned by the taxpayer purchased the assets of a corporation including a lawsuit with a value that could not be ascertained the taxpayer settled the lawsuit --- - and reported the proceeds received as capital_gains we upheld the commissioner’s determination that the settlement proceeds were received as ordinary_income id pincite specifically we held where only one party to an income event receives property a sale_or_exchange does not occur id pincite petitioners attempt to distinguish our holding in nahey v commissioner supra on the following basis although nahey involved a sale and a contingent claim in nahey the court was faced with a situation in which the purchaser obtained the contingent claim in the sale and pursued the claim to settlement rather than the situation which faces this court wherein the sellers obtained the claim as part of a transaction in which they disposed of their entire stock interest under petitioners’ theory of the case--that they received the lawsuit from norway in exchange for their stock in bfi--they were as much purchasers of the lawsuit as the taxpayer in nahey the only difference was in the consideration used in nahey the purchasers used cash whereas petitioners contend that they used stock in this case if petitioners are attempting to make a distinction between what was a sale in nahey and what is purportedly an exchange in this case we do not believe nahey is distinguishable on that basis moreover petitioners emerged from the transactions as the holders of the insurance claim and lawsuit they then proceeded to collect on that claim through settlement of the lawsuit those are the facts which this court found essential in nahey and those are the facts which we find -- - essential in this case whether collectors on claims are sellers or purchasers in prior transactions is a matter which was irrelevant in nahey and which is irrelevant in this case where the taxpayer is entitled to and receives proceeds in collection of a claim or in the settlement of a lawsuit indeed as in nahey v commissioner supra pincite n our focus is on the receipt of settlement proceeds not on prior or intervening transactions see also nahey v commissioner f 3d pincite- pounds v united_states supra pincite 16_tc_105 on the basis of the statutory mandate of sec_1222 and our recent opinion in 111_tc_256 we conclude that the settlement of the lawsuit in this case was not a sale_or_exchange accordingly the proceeds originating from the settlement of the lawsuit were not received in a sale_or_exchange petitioners argue that the holding in 111_tc_256 is not applicable to this case because they in 313_us_247 the court stated congress has expressly specified the ambiguous transactions which are to be regarded as sales or exchanges for income_tax purposes implicit in this statement is that certain ambiguous transactions are not considered sales or exchanges unless expressly specified by congress congress has identified several transactions which are to be regarded as sales or exchanges see eg sec_302 sec_1234 and 1234a a however congress has not identified the settlement of a lawsuit as a sale_or_exchange for capital_gain purposes received the lawsuit in exchange for their bfi stock petitioners contend that the open_transaction doctrine applies and under that doctrine the sale_or_exchange requirement was satisfied when they received the lawsuit for their stock they emphasize that the receipt of proceeds in an open_transaction is relevant only in establishing the amount_realized we shall first deal with petitioners’ contention that they received the lawsuit in exchange for their stock as a general_rule a taxpayer is bound by the form of the transaction that he has chosen 118_tc_32 99_tc_561 a taxpayer is ordinarily free to organize his affairs as he sees fit however once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen but did not 417_us_134 in this see also in re steen 509_f2d_1398 n 9th cir as a general_rule the government may indeed bind a taxpayer to the form in which he has factually cast a transaction the rule exists because to permit a taxpayer at will to challenge his own forms in favor of what he subsequently asserts to be true substance would encourage post-transactional tax-planning and unwarranted litigation on the part of many taxpayers and raise a monumental administrative burden and substantial problems of proof on the part of the government citations omitted case the form of the transactions was a distribution of the lawsuit from bfi to petitioners followed by a sale of stock by petitioners to norway the stock sale agreement states that purchaser acknowledges that the following transactions may occur between the shareholders and the company prior to the closing date among the transactions listed under that provision is the authorized assignment of the lawsuit to petitioners the company may transfer to the shareholders or their designee the rights arising out of a lawsuit the lawsuit commenced by the company in date these provisions contemplate a distribution of the lawsuit from bfi to petitioners before the stock sale transaction further the actual assignment of the lawsuit to petitioners took the form of a distribution from bfi that did not involve norway in a document entitled written consent in lieu of meeting of shareholders and directors messrs huse nymark and steel as directors of bfi consented to the assignment of the lawsuit a document entitled assignment agreement signed by mr nymark as president of bfi and mr huse as president of ottar assigned the lawsuit to ottar for the benefit of petitioners the form of the assignment was a distribution from bfi to petitioners not a transfer of the lawsuit by norway to petitioners for their stock petitioners contend that the distribution of the lawsuit was integrally related to the stock sale and the lawsuit should be treated as received by petitioners as part of the sale of their bfi stock respondent on the other hand argues that the distribution of the lawsuit and the sale of the stock were separate transactions assuming arguendo that petitioners are not bound to the form of the transactions chosen petitioners cannot ignore the unambiguous terms of a binding agreement unless they present strong_proof which is more than a preponderance_of_the_evidence that the terms of the written instrument do not reflect the actual intentions of the contracting parties 264_f2d_305 2d cir affg 29_tc_129 111_tc_105 and generally where a taxpayer asserts that an allocation of consideration is other than that specified ina contract we have held that the taxpayer must present strong_proof that the asserted allocation is correct based on the intent of the parties and the economic realities 102_tc_406 ' the several courts of appeals have applied the more stringent standard enunciated in 378_f2d_771 3d cir vacating and remanding 44_tc_549 where a specific allocation of consideration is contained in a written_agreement the taxpayer may not absent a showing of fraud undue influence and the like on the part of the other continued -- strong_proof rule applies only in the case of an unambiguous agreement 55_tc_156 estate of hoffman v commissioner tcmemo_2001_109 in the stock sale agreement norway and petitioners agreed to a dollar_figure million purchase_price for the stock the agreement states the purchase_price for the shares shall be nine million dollars the agreement does not disclose any additional consideration owing from norway to petitioners except for certain adjustments to be made to the purchase_price following the completion of an audited financial statement further the payment terms are very explicit and do not mention the lawsuit or any settlement proceeds see appendix a we find that the stock sale agreement was unambiguous regarding the allocation of consideration the provision of the agreement which authorized the assignment of the lawsuit to petitioners does not treat the lawsuit or any proceeds therefrom as additional consideration from norway indeed that provision and the assignment agreement effectively sever bfi’s and norway’s relationship to the lawsuit other documents in the record indicate that the parties did not contemplate that the settlement proceeds be viewed a sec_1’ continued party challenge the allocation for tax purposes however the court_of_appeals for the ninth circuit to which this case is appealable has yet to adopt this standard we shall therefore apply the strong_proof rule 87_tc_1046 - - additional consideration on date bochica filed an affidavit with the state of washington which was signed by mr steel as a general_partner of bochica that document describes the acquisition of the bfi stock as follows the purchase_price of the shares will be nine million dollars dollar_figure subject_to adjustment to reflect the amount of the company’s net liability and the company’s net deferred taxes as those terms are defined in the stock purchase agreement as shown by post-closing audited financial statements in addition norway seafoods as will enter into noncompetition agreements with two of the partners of bochica partners the consideration for the noncompetition agreements will be three million dollars dollar_figure no other consideration is cited in that document in an agreement dated date a final purchase_price was established after adjustments were made under paragraph of the stock sale agreement that document states adjustment to purchase_price the parties agree that in lieu of any purchase_price adjustments pursuant to sec_2 of the stock purchase agreement the purchase_price of nine million dollars dollar_figure will be increased to dollar_figure and will not be further adjusted payment of escrow funds within hours of the execution of this agreement by the parties purchaser will sign escrow instructions directing the escrow agent to disburse to bochica partners the funds in the escrow account established pursuant to sub sec_2 of the stock purchase agreement payment of purchase_price_adjustment within five business days of the execution of this agreement by the parties purchaser will pay bochica partners dollar_figure the record in this case shows that the only consideration coming -- - from norway was the dollar_figure million in cash and the subsequent dollar_figure adjustment amount petitioners argue that the distribution of the lawsuit and the stock sale to norway should be integrated as a single transaction and that the lawsuit should be treated as additional consideration from norway for their stock in support of this argument petitioners state the parties’ agreement relative to the distribution of the claim to the selling shareholders was set forth in the stock purchase agreement itself so there could be no closer relationship between the sale of the stock and the distribution of the rights under the insurance lawsuit this alone does not convince us that the distribution should be integrated with the stock transaction indeed petitioners have overemphasized the role that the stock sale agreement played in the rights and obligations relative to the lawsuit the stock sale agreement merely acknowledged that the assignment of the lawsuit could be made without affecting the overall sales transaction in fact the stock sale agreement discusses the assignment of the lawsuit in a paragraph entitled contemplated transactions out of the ordinary course of business and provides in a subparagraph thereunder the company may transfer to the shareholders or their designee the rights arising out of a lawsuit the lawsuit commenced by the company in date provided that i such rights are assignable all steps are taken including without limitation amending the complaint so that the company is no longer a party to the lawsuit the company is not obligated in any manner to pursue the lawsuit and iv the company is not obligated to execute or file motions pleadings affidavits or any other documents in connection with the lawsuit if the rights under the lawsuit are assigned then the shareholders agree to indemnify defend and hold the company and purchaser harmless from any and all costs expenses including without limitation reasonable attorneys fees claims counterclaims and crossclaims which may arise in connection with or as a result of the lawsuit purchaser agrees that it will make reasonable efforts as requested by shareholders to assist in the lawsuit provided that such assistance does not require purchaser to incur expense or interrupt the company’s operations it is expected that the nature of the assistance requested by shareholders will be to facilitate communication between the shareholders and persons who were employed by the company during the times relevant to the lawsuit and to provide reasonable access to and copies of relevant documents w5 similarly the assignment agreement states that bfi is contemplating a sale of all of its issued and outstanding_stock to norway see appendix b the agreement does not restrict or otherwise condition the assignment of the lawsuit on the sale of the stock to norway conceivably the assignment or the stock sale might have occurred without the occurrence of the other event the distribution of the lawsuit and the stock sale may have been interrelated however the closer relationship that petitioners allude to simply does not exist in their petitions to this court petitioners allege n identifying a specific value for the claim at the time norway seafoods and bochica partners were negotiating a price for the sale of the stock which both sides felt was fair was difficult and proved to be a stumbling block to arriving at an agreement for -- - the sale of the stock in birting fisheries inc to norway seafoods ooo rather than derailing the entire sale of the stock in birting fisheries inc due to their inability to arrive at a value for the claim which would be reflected in the purchase_price stated in the stock purchase agreement norway seafoods and bochica partners agreed that the claim itself would be transferred to the owners of the stock in birting fisheries inc who were selling their stock to norway seafoods or to the designee of those shareholders p the transfer of the claim to or for the benefit of the shareholders of birting fisheries inc was intended by the parties to the stock purchase agreement as a solution to the problem of their inability to agree upon the value of the claim for inclusion in the financial statements of birting fisheries inc upon which the purchase_price was to be based assuming we accept petitioners’ statements of fact as true and that the sale of stock to norway precipitated the distribution of the lawsuit by bfi we cannot conclude that these factors require the characterization petitioners suggest see nahey v commissioner f 3d pincite if anything those factors group this case with cases dealing with the distribution of unwanted assets before a stock transaction see eg 37_tc_684 14_tc_1410 wherein we declined to treat corporate_distributions to the taxpayers as part of the purchase_price for their stock if petitioners are correct that the substance of the transactions herein is the receipt of the lawsuit as part of the bfi stock sale we must recognize that bfi first distributed the lawsuit to norway and then norway transferred the lawsuit to petitioners for their bfi stock this might result in tax consequences to both bfi see sec_311 and norway either at the time of the distribution or at the time of the settlement in 60_tc_728 we recognized the interplay of the tax effects of particular transactions and their intended structure stating in this regard it is important to note that the parties to the agreement henry and sydell and suval were dealing at arm’s length and indeed had conflicting interests with respect to the treatment of the policy thus if the distribution of the policy was considered as part of the overall price for the stock and the distribution was from plastic calendering to suval and then to henry then suval might be charged with a dividend on the initial distribution of the policy to it see frithiof t 33_tc_500 on the other hand if the policy were distributed to henry by plastic calendering not as part of the purchase_price for the stock but simply because the purchaser did not want this asset and the sellers had agreed that it would not be part of the sale then henry might be charged with receipt of a dividend see john r 37_tc_684 thus the agreement between the parties represents an accurate reflection of an arm’s-length transaction and this agreement makes it clear that the policy was distributed from plastic calendering to suval and then to henry surely if petitioners’ characterization of the transactions in this case were correct a reduced purchase_price would have been negotiated reflecting bfi’s or norway’s tax_liability for those amounts instead the purchase_price continued to reflect the book_value of the assets and liabilities of bfi it appears from the record that the parties to the stock sale were relatively - - sophisticated and would have understood that the tax_benefit to one party might result in an adverse tax effect to the other party ' we cannot conclude that the parties contemplated or intended the lawsuit be received by petitioners from norway as part of the purchase_price for their stock petitioners argue that where simultaneous mutually binding interdependent transactions result in the termination of a shareholder’s stock interest in a corporation the transactions should be integrated citing in re steen 509_f2d_1398 9th cir 450_f2d_379 5th cir affg in part revg in part and remanding tcmemo_1969_98 82_tc_705 and roth v commissioner tcmemo_1983_651 on the basis of those cases petitioners argue that the lawsuit was received in substance as part of the sale of the bfi stock to norway the import of the cases petitioners cite is that on the specific facts presented it tn 450_f2d_379 5th cir affg in part revg in part and remanding tcmemo_1969_98 the court_of_appeals for the fifth circuit observed in the instant case both the selling stockholders and the buying stockholders have denied tax_liability for the cash distributions made to the selling stockholders however this court recognizes that the selling stockholders and the buying stockholders cannot so manipulate their transactions or so frame their transactions as to result in the dividend disappearing with no one taxable for the receipt of the cash dividends or cash distributions under the statute the cash dividends or cash distributions are inexorably someone’s income --- - was more appropriate to view the distribution as a part of the related stock transaction however the facts of those cases are distinguishable from the facts of this case in in re steen supra pincite the court_of_appeals for the ninth circuit relied upon a finding that the stock sale agreement stated a reduced purchase_price and that this reduction was attributable to a tax contingency provision contained ina related agreement with the purchaser further the conclusion may be fairly drawn that the tax contingency provision reflects part of the purchase_price for assets depending upon the taxes paid the value of those assets and the amount to be paid to the vendors was correspondingly increased or diminished in the instant case the purchase_price did not correlate to the amounts actually recovered under the lawsuit under the stock sale agreement norway agreed to pay dollar_figure million to bochica for the stock no matter the amount petitioners actually collected on the insurance claim the purchase_price would not be adjusted thus if they collected zero on the lawsuit norway’s obligation was to remain dollar_figure million further the parties did not agree to any independent means of adjusting the purchase_price if the lawsuit was not distributed by bfi 12tn in re steen 509_f2d_1398 9th cir the tax contingency payments were paid_by the purchaser of the stock in this case neither the underlying lawsuit nor any proceeds therefrom originated with norway either directly or indirectly -- - in roth v commissioner supra we applied the step_transaction_doctrine to integrate a redemption of stock with a sale of stock an important factor in our decision was that the taxpayer’s interest in the corporation was completely terminated simultaneously with the cash distribution in this case the assignment of the lawsuit and the stock sale did not occur simultaneously bochica and norway agreed that the contemplated transactions in the stock sale agreement were to occur at different times the distribution of the lawsuit was to occur at some point before the transfer of the stock to norway further the transactions were to occur between different parties the lawsuit was to be transferred in the form of a distribution from bfi to bochica and the stock transfer was to be in the form of a sale of the stock by bochica to norway the transactions may have occurred on the same day however they were not simultaneous indeed petitioners stipulated that the assignment of the lawsuit occurred prior to the transfer of stock in smith v commissioner supra pincite we held that certain commissions paid to the taxpayer in conjunction with a sale of his stock were received as consideration for that stock we 13tn 82_tc_705 the stock purchase agreement allocated amounts to be paid to the taxpayer between the purchase_price for the stock and commissions due however we concluded that the stock sale agreement when construed with a subseguent addendum was ambiguous and we declined to apply either the standard enunciated in commissioner continued - - found that the purchasers intended to use the corporation’s income as a financing tool for a portion of the purchase_price of the selling shareholders stock id pincite in this case there is no evidence to suggest that norway required the assignment of the lawsuit in order to finance the acquisition of the bfi stock and the purchase_price of the stock was not reduced to reflect the lawsuit’s assignment the transactions in this case were not designed as a financing tool petitioners also suggest that where the corporation would not have made the distribution but for the stock sale the transactions should be integrated petitioners cite casner v commissioner supra pincite however even casner requires a closer link to the purchase of stock than petitioners’ but for test indeed the court_of_appeals for the fifth circuit cited a variety of factors to support its view that the distribution and the stock sale transaction should be integrated the dividend distribution and the stock sale depended on one another the purpose of the distribution was to permit the taxpayers to sell all their stock and for the buying shareholders to finance their purchase of that stock the parties intended that the distributions be treated as part of the purchase_price continued v danielson 378_f2d_771 3d cir or the strong_proof rule id pincite in the instant case we conclude that the strong_proof rule applies -- - for the stock id pincite those factors are not found on the record in this case although the distribution of the lawsuit and the stock sale were related they were not interdependent the purpose of the distribution in this case was perhaps to accommodate the sale of the stock to norway however the distribution was not a financing tool as discussed above finally the record does not show that the parties intended the lawsuit to be received from norway by petitioners as part of the purchase_price for the stock indeed the various agreements involving petitioners norway and bfi suggest the exact opposite to hold that petitioners received the settlement proceeds as additional consideration for their bfi stock would require us to engage in some fictional construct that defies the realities and expectations of the parties to the stock sale transaction we shall not engage in such a construct and we hold that petitioners did not receive the settlement proceeds as additional consideration for their stock but rather as ordinary_income decisions will be entered for respondent because we decide that petitioners did not receive the settlement proceeds as part of a sale_or_exchange we shall not discuss respondent’s alternative arguments that the lawsuit was not a capital_asset and that the settlement proceeds were received as part of a dividend distribution from bfi - - appendix a stock sale agreement purchase and sale of share sec_2_1 sale of shares subject_to the terms and conditions set forth in this agreement and in consideration for the purchase_price set forth in sec_2 below shareholders will sell and deliver to purchaser at the time of closing a total of one thousand big_number shares of the company’s common_stock the shares each shareholder will sell and deliver to purchaser the number of shares set forth opposite such shareholder’s name on exhibit a hereto and deliver duly endorsed stock certificates or certificates accompanied by executed assignments separate from the certificates purchase_price the purchase_price for the shares shall be nine million dollars dollar_figure subject_to the adjustment procedure described in sub sec_2 below the purchase_price shall be payable as follows one million five hundred thousand dollars dollar_figure in cash which shall be paid to the shareholders at closing two million three hundred thousand dollars dollar_figure in cash which shall be paid into an escrow account with first interstate bank of washington n a at closing and be used to pay the balance of the purchase_price pursuant to sub sec_2 below and the balance of five million two hundred thousand dollars dollar_figure shall be paid in accordance with the terms of four promissory notes each in the form of exhibit b made payable to bochica partners in the following amounts dollar_figure dollar_figure dollar_figure and dollar_figure respectively the obligations under the promissory notes shall be secured_by an irrevocable letter_of_credit in the amount of dollar_figure to be issued by any one of den norske bank industri skipsbanken union bank of norway or christiania bank og kreditkasse in a form acceptable to shareholders which acceptance shall not be unreasonably withheld adjustment to purchase_price upon execution of this agreement shareholders shall instruct the accounting firm - - of stetson guske koenes p l l c sg k to conduct an audit of the company’s financial statements which audit shall be completed on or before date the results of the audit x shall be reviewed by kpmg peat marwick l l p kpmg and provided that kpmg provides to purchaser a written report addressed to the company stating that kpmg has no material disagreement with the balance_sheet and income statement portions of the audited financial statements the purchase_price shall be adjusted as set forth in sub sec_2 or below as applicable in connection with kpmg’s review of the audited financial statements kpmg shall be provided full access to all of sg k’s working papers relating to the audited financial statements and ii all of the company’s books_and_records if kpmg disagrees with the audited financial statements then the firm of price waterhouse shall be retained to conduct an independent audit and the results of that audit shall be the governing audited financial statements and shall be binding upon the parties all of kpmg’s fees and expenses shall be borne by purchaser and all of price waterhouse’s fees and expenses shall be borne by shareholders and by purchaser based on the results of the audit the purchase_price shall be adjusted as follows if the amount of the company’s net liability as reflected in the audited financial statements is dollar_figure ie dollar_figure more than the net liability as reflected in the balance_sheet or more then the purchase_price shall be reduced by the amount by which the net liability as reflected in the audited financial statements exceeds dollar_figure as used in this sec_2 net liability means the amount equal to total long term debt excluding deferred income taxes plus total current liabilities minus total current_assets provided however that if the audited financial statements reflect any reserve for the class action litigation lane et al v birting fisheries inc which is presently being maintained against the company in united_states district_court under cause no c93-827d then the amount of such reserve shall not be included in total current liabilities in determining net liability total long term debt deferred income taxes total current liabilities and total current_assets shall be determined by reference to the balance_sheet contained in the audited financial statements if the amount of the company’s net liability as reflected in the audited financial -- p7 - statements is reflected in the balance_sheet or less then the purchase_price shall be increased by the amount by which the net liability as reflected in the audited financial statements is less than dollar_figure if the amount of the company’s net deferred taxes as reflected in the audited financial statements is greater than dollar_figure then the purchase_price shall be reduced by the amount by which net deferred taxes exceeds dollar_figure as used in this sec_2 net deferred taxes means the amount equal to deferred income taxes less long term deferred income_tax assets deferred income taxes and long term deferred income_tax assets shall be determined by reference to the balance_sheet contained in the audited financial statements if the purchase_price is reduced pursuant to sub sec_2 above then immediately following the receipt of the written approval from kpmg or the receipt of the audit by price waterhouse as the case may be the funds in the escrow account less any amounts required by the adjustment reguired by sub sec_2 above shall be disbursed to shareholders and the remaining balance in the escrow account shall be disbursed to purchaser if the purchase_price has been increased pursuant to sub sec_2 above then all funds in the escrow account shall be disbursed to shareholders and purchaser shall within five business days pay any remaining portion of the purchase_price excluding the portion evidenced by the promissory notes to shareholders in cash - - appendix b assignment agreement birting fisheries inc a washington corporation bfi and ottar inc formerly known as birting inc a washington corporation bi enter into this assignment agreement this day of february whereas bfi has commenced a lawsuit against richard chown an underwriter at lloyd’s london et al in united_states district_court western district of washington under cause no c95-1350d claim and whereas bfi is contemplating a sale of all of its issued and outstanding_stock to norway seafoods a s a norwegian corporation pursuant to the terms and conditions set forth in that certain stock purchase agreement dated date purchase agreement now therefore for and in consideration for assignee’s assumption_of_liabilities and future expenses set forth below and other good and valuable consideration the parties agree as follows assignment bfi hereby assigns to bi all of bfi’s right title and interest in this claim however awarded whether in settlement trial or appeal bi obligations bi shall take such steps as may be necessary to remove bfi as a party to the claim including without limitation amending the complaint after the closing date as that term is defined in the purchase agreement bi agrees that bfi shall have no obligation to pursue the claim or to execute or file any motions pleadings affidavits or any other documents in connection with the claim in the event bi elects to pursue the claim bi shall be responsible for the payment of all fees costs and expenses collectively expenses_incurred by bi in connection with pursuit of the claim from and after the closing of the sale of birting fisheries inc ’s stock by bochica partners which expenses would otherwise be payable by bfi discretion of bi bi shall be entitled to pursue the claim as it sees fit as determined in its sole discretion including dropping the claim bfi forever waives any right to participate or be involved in any fashion in the pursuit - - of the claim other than bfi’s obligations in paragraph below cooperation of bfi bfi agrees to assist bi in pursuing the claim as set forth in section of the purchase agreement indemnification and hold harmless bi shall indemnify defend and hold bfi harmless from any costs expenses including without limitation reasonable attorney fees claims counterclaims and crossclaims which may arise in connection with or as a result of the claim
